Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 17, the closest prior art, Duda (US Patent 4498012), discloses a method of manufacturing a detector, comprising: providing at least one housing at least one mount system body configured to be positioned within the housing (housing 10 and brackets 18, 28, 38; column 3); providing at least one first detector having a first wavelength responsivity range on the at least one system mount body (detector 16 attached to mount bracket 18; column 3); providing at least one second detector having a second wavelength responsivity range on the at least one second detector mount body, the at least one second detector being in optical communication with the at least one first detector (detector 26 attached to mount bracket 28; column 3-4); and forming at least one at least one beam dump region with at least one mount body wall within the system mount body, the at least one beam dump region formed in optical communication with at least one of the at least one first detector and the at least one second detector (enclosure 12 is impervious to light except at aperture 14 and includes black anodized aluminum housing; column 3).  However, the prior art fails to disclose or suggest, in combination with the other claimed steps, wherein the method further comprises positioning at least one second detector having a second wavelength responsivity range that is substantially different from the first wavelength responsivity range on the at least one second detector mount body, or wherein the responsivity range of the at least one first detector is about 800 to about 1800 nm, and the second detection responsivity range is about 180 to about 1100 nm.  The balance of claims are allowed based on dependence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884